                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                    PLAINTIFF

V.                                                                 NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                      DEFENDANTS


                                          ORDER

      On April 9, 2020, the parties stipulated to the “dismissal of this action, with prejudice,

pursuant to the terms of a Settlement Agreement executed by and between Plaintiff and

Defendants.” Doc. #394. Accordingly, this case is CLOSED.

      SO ORDERED, this 9th day of April, 2020.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE
